PER CURIAM:
The injunction entered by the district court is dissolved. The parties are directed to continue to comply with the current service and payment terms of the original contract termed the Data Processing Services Agreement between Gibraltar Savings Association and Affiliated Computer Systems, Inc. until further order of the district court after reassignment as directed below or trial on the merits, whichever shall first occur. The cause is remanded to the Northern District of Texas for reassignment by the district clerk to a different judge in accordance with customary assignment procedures. So ORDERED.